DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on September 16, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1, 2, 4-10, 12-18, and 20-24 are currently pending and have been examined. Claims 1, 4, 7, 9, 12, 15, 17, 20, and 23 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
Regarding the rejection of claims 1, 2, 4-10, 12-18, and 20-24 under 35 U.S.C. 103, Applicant’s arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.  
The Examiner welcomes Applicant to contact Examiner for a telephonic interview in order to discuss potential amendments for overcoming this 103 rejection and further prosecution.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-10, 12-18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claims 1, 9, and 17 recite “training a product positioning model using the one or more sample images, wherein the product positioning model comprises a convolutional neural network” (emphasis added), but, since the claims does not set forth any steps involved in the method/process of how the one or more sample images are used by the training a product positioning model, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  For examination purposes, the Examiner has interpreted this limitation as merely training a product positioning model.   
Claims 2, 4-8 depend from claim 1 and thus inherit the deficiencies of claim 1.
Claims 10 and 12-16 depend from claim 9 and thus inherit the deficiencies of claim 9.
Claims 18 and 20-24 depend from claim 17 and thus inherit the deficiencies of claim 17.

Claims 1, 9, and 17 recite “predicting an image area containing the product in the image using the trained product positioning model” (emphasis added), but, as the claims does not set forth any steps involved in the method/process of how the trained product positioning model is used to predict an image area containing the product in the image, it is unclear what method/process applicant is intending to 
Claims 2, 4-8 depend from claim 1 and thus inherit the deficiencies of claim 1.
Claims 10 and 12-16 depend from claim 9 and thus inherit the deficiencies of claim 9.
Claims 18 and 20-24 depend from claim 17 and thus inherit the deficiencies of claim 17.

Claims 1, 9, and 17 recite the limitation “in response to determining that a distance from the predicted image area containing the product to the area of an object physically associated with sample products falls within a predetermined range, determining the predicted image area as a production location area;” (emphasis added).  However, the claims do not actively recite a determination that a distance from the predicted image area containing the product to the area of an object physically associated with sample products falls within a predetermined range.  Accordingly, the limitation of “in response to determining that a distance from the predicted image area containing the product to the area of an object physically associated with sample products falls within a predetermined range, determining the predicted image area as a production location area” is merely conditional and not necessarily performed.  Conditional language renders the claim indefinite because the metes and bounds of the limitations are unclear.  
Claims 2-6 depend from claim 1 and thus inherit the deficiencies of claim 1.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-10, 12-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Argue (US PGP 2014/0188605) in view of Matsuura (US PGP 2017/0322304) in view of Campbell (US PGP 2013/0117053).
As per claim 1, Argue teaches [a] system for querying product information, comprising:
one or more processors, a photographing device, one or more distance sensors, and a display device; and (Argue: Fig. 1, Fig. 2, Para [0021]-[0023])  
one or more computer memory devices interoperably coupled with the one or more processors, 	and having tangible, non-transitory, machine-readable media storing one or more instructions executable by the one or more processors to perform operations comprising: (Argue: Para [0044])
detecting, using the one or more distance sensors, a plurality of moving objects that enter a predetermined detection range, wherein the plurality of moving objects comprise a product; (Argue: Para [0041]-[0042] (The proximity sensor 62 can be operable to detect the presence of nearby objects without any physical contact. The proximity sensor 62 can generate a proximity signal and communicate the proximity signal to the processor 40. The proximity sensor 62 can be useful in determining when a consumer has grasped and is inspecting a product.); Para [0050] (The identification module 238 can wherein the one or more distance sensors comprise an ultrasonic distance sensor, and wherein detecting the plurality of moving objects that enter the predetermined detection range . . . (Argue: Para [0038] (Identifying the position of the consumer can be accomplished by radio, ultrasound or ultrasonic, infrared, or any combination thereof.); Para [0041]-[0042] (The proximity sensor 62 can be operable to detect the presence of nearby objects without any physical contact. The proximity sensor 62 can generate a proximity signal and communicate the proximity signal to the processor 40. The proximity sensor 62 can be useful in determining when a consumer has grasped and is inspecting a product.))
in response to detecting that the plurality of moving objects enter the predetermined detection range sending a notification that notifies the one or more processors to enable a query of the product;  and (Argue: Para [0041]-[0042] (The proximity sensor 62 can be operable to detect the presence of nearby objects without any physical contact. The proximity sensor 62 can generate a proximity signal and communicate the proximity signal to the processor 40. The proximity sensor 62 can be useful in determining when a consumer has grasped and is inspecting a product.); Para [0050] (The identification module 238 can further narrow the set of possible products to identified product(s) based on the proximity of products to the head mountable unit 14. Proximate products can be products immediately in front of the consumer or, products within the field of view of the consumer.); Para [0049]-[0050] (The identification module 238 can be operable to identify at least one of the plurality of products within the retail store that is in the forward-facing direction of the head mountable unit 14. The data associated with the orientation and position signals and the data in the product database 230 can be correlated by the identification module 238 to more precisely narrow down the products being considered for purchase by the consumer. The identification module 238 can further narrow the set of possible products to identified product(s) based on the proximity of products to the head mountable unit 14. Proximate products can be products immediately in front of the consumer or, products within the field of view of the consumer.))
enabling a photographing function of the photographing device; (Argue: Para [0051] (In some embodiments, the identification module 238 can receive signals corresponding to additional data from the 
photographing, using the photographing device, an image of the product; (Argue: Para [0051] (In some embodiments, the identification module 238 can receive signals corresponding to additional data from the head mountable unit 14. For example, the identification module 238 can receive a video signal from the camera 42 of the head mountable unit 14. The processing device 236 can also include a video processing module 244 operable to analyze the video signal received from the head mountable unit 14. The product database 230 can also include image data associated with each of the plurality of products in the retail store and the video processing module 244 can implement known video recognition/analysis techniques and algorithms to identify a product in the shown in the video signal received from the head mountable unit. This feature of some embodiments of the present disclosure can refine the identification of the product being considered for purchase by the customer.); Para [0025]-[0027] (The head mount unit 14 can include one or more cameras 42. Each camera 42 can be configured to generate a video signal. Each camera 42 can be operable to capture single images and/or video and to generate a video signal based thereon. The video signal may be representative of the field of view of the consumer wearing the head mountable unit 14.))
obtaining the image from the photographing device; (Argue: Para [0051] (In some embodiments, the identification module 238 can receive signals corresponding to additional data from the head 
extracting, from the image, image features of the product; (Argue: Para [0051] (The processing device 236 can also include a video processing module 244 operable to analyze the video signal received from the head mountable unit 14. The product database 230 can also include image data associated with each of the plurality of products in the retail store and the video processing module 244 can implement known video recognition/analysis techniques and algorithms to identify a product in the shown in the video signal received from the head mountable unit. This feature of some embodiments of the present disclosure can refine the identification of the product being considered for purchase by the customer.); Para [0025]-[0027] (Each camera 42 can be operable to capture single images and/or video and to generate a video signal based thereon. Processing of the one or more, forward-facing video signals can also be applied to determine the identity of the object. Determining the identity of the object, such as the identity of a product in the retail store, can be executed by the processor 40 or by the commerce server 12.); Para [0062])
performing the query to obtain product information based on the image features; wherein performing the query comprises: (Argue: Para [0051]-[0052] (The processing device 236 can also include a video processing module 244 operable to analyze the video signal received from the head mountable 
displaying, using the display device, the product information; (Argue: Figs. 4B and 4C; Para [0059]-[0062] (FIG. 4B illustrates a visual display associated with a product promotion that has been generated on the display screen 52. The exemplary visual display is an outline referenced at 78 around the product brand 65, as well as text referenced at 80. FIG. 4C illustrates a visual product promotion in the form of a highlight referenced at 86. The product promotion information regarding the brand 70 can be communicated with audio emitted through the speaker 52 of the head mountable unit. For example, an audio message such as “this product is organic” can be emitted through a speaker 52 as the highlight 86 is visible.); Para [0052])
detecting, using the one or more distance sensors, that the plurality of moving objects exit the predetermined detection range; and (Argue: Para [0050] (The identification module 238 can further narrow the set of possible products to identified product(s) based on the proximity of products to the head mountable unit 14. Proximate products can be products immediately in front of the consumer or, products within the field of view of the consumer. Products outside of this range, but forward of the head mountable ; and 
As established supra, Argue teaches the one or more distance sensors comprise an ultrasonic distance sensor, and wherein detecting the plurality of moving objects that enter the predetermined detection range . . . (Argue: Para [0038]; Para [0041]-[0042]).  Argue, however, does not explicitly disclose that the ultrasonic distance sensor transmits an ultrasonic wave and when the ultrasonic distance sensor receives an echo of the ultrasonic wave reflected by the product.  Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention.  
For example, Matsuura teaches 
. . . wherein the one or more distance sensors comprise an ultrasonic distance sensor, and wherein detecting the plurality of moving objects that enter the predetermined detection range comprises determining a distance based on a time difference between when the ultrasonic distance sensor transmits an ultrasonic wave and when the ultrasonic distance sensor receives an echo of the ultrasonic wave reflected by the product(Matsuura: Para [0028] (The ECU 20 determines an echo learning value and outputs it to the control block 14. A predetermined initial value is employed until the echo learning value is learned. After initiating detection of a reflected wave, the control block 14 multiplies a time, which elapses until the receiving signal strength exceeds the strength threshold TH.sub.A after detection of a reflected wave is initiated, by the sonic speed, and thus calculates a distance to an object. Hereinafter, the distance calculated by the control block 14 of the ultrasonic sensor 10 shall be referred to as a detection distance D. The ultrasonic sensor 10 is connected to the ECU 20 over a LIN bus 40. The control block 14 outputs the measured echo time, detection distance D, a time when the signal strength of a reflected wave exceeds the strength threshold TH.sub.A, a time when the signal strength of the reflected wave falls below the strength threshold TH.sub.A, and a crest value to the ECU 20. The crest value is a maximum value observed until the signal strength of a reflected wave falls below the strength threshold TH.sub.A after the signal strength exceeds the strength threshold TH.sub.A.); Para [0044]-[0046])	
This known technique is applicable to the method of Argue as they both share characteristics and capabilities, namely, they are directed to ultrasonic distance sensors. 
Matsuura for the proximity sensor using ultrasonic of Argue.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Argue/Matsuura do not explicitly state the following known technique which is taught by Campbell:
sending a second instruction to disable the photographing function to enter the photographing device into a power saving state. (Campbell: Para [0081] (Further, the OST system can switch to a power-save mode of operation when the one or more proximity sensors have not detected motion for a predetermined amount of time.); Para [0053] (Furthermore, the OST system can include a consumer camera, a checkout belt camera, an image analyzer, a retail activation system, and/or a coupon printer, alone or in any combination. The consumer camera (e.g., 10-megapixel CCD camera) produces photographs of consumer interactions with the merchandising unit. The checkout belt camera (e.g., 10-megapixel CCD camera) produces photographs of a consumer's entire set of purchases.); Para [0082] (Also, in some embodiments, the OST system can further include one or more video cameras))
This known technique is applicable to the method of Argue/Matsuura as they share characteristics and capabilities, namely, they are directed to proximity sensors. 
One of ordinary skill in the art would have recognized that applying the known technique of Campbell would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Campbell to the teachings of Argue/Matsuura would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such incentive features into similar methods.  Further, applying the one or more incentives to the customer loyalty program based, at least in part, upon the potential order to the customer loyalty program of Argue/Matsuura would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the maintenance of a sustainable power consumption rate. (Campbell: Para [0081])
Argue/Matsuura/Campbell do not explicitly state the following known technique which is taught by Signorelli:
constructing one or more sample images, wherein each of the one or more sample images comprises a first label corresponding to an area of a sample product in the one or more sample images and a second label corresponding to an area of an object physically associated with the sample product in the one or more sample images; (Signorelli: Fig. 13; Para [0122]-[0130] (Turning now to FIG. 13, for example, a perspective diagram of an example system 1300 according to some embodiments is shown. In some embodiments, the system 1300 may comprise user device 1302 having a display device 1316 that outputs an interface 1320. The interface 1320 may, for example, comprise output from an ARR application that is programmed to enhance real-world images with augmented and/or supplemental content (e.g., highlighting 1322 a-b and/or image enhancements 1326 a-e). As depicted, for example, the interface 1320 (via the display device 1316) displays an image of a retail product (or other product, such as a pharmacy, storage area, and/or warehouse) display comprising a plurality of units of product 1360 a-d stored on a plurality of shelves 1370 a-d.  In some embodiments, the interface 1320 may comprise other and/or additional enhancements to the real-time and/or real-world image output by the display device 1316. According to some embodiments, out of stock items and/or proper item placement may also or alternatively be indicated by use of a second image enhancement 1326 b. The second image enhancement 1326 b may comprise, for example, a ‘ghost’ image and/or outline of a missing item such as a dotted-line representation and/or a partially translucent or faded image of an item desired for the indicated location on a third shelf 1370 c. In some embodiments, quantity, identifying, and/or other information regarding proper product placement may be indicated such as via a third image enhancement 1326 c. The third image enhancement 1326 c may, for example, indicate that an additional unit of a product (e.g., of a certain type, brand, etc.) should be added to the third shelf 1370 c above the enhanced placard upon which the third image enhancement 1326 c is superimposed.  In some embodiments, any or all of the highlighting 1322 a-b and image enhancements 1326 a-e may be updated and/or modified (i) as the user and/or user device 1302 move, (ii) as time passes (e.g., the interface 1320 may change based on time windows and/or triggers), and/or (iii) based on information received from other devices (such as the merchant device 106, sensor devices 108 a-c, and/or controller device 110 of FIG. 1). In some 
training a product positioning model using the one or more sample images, wherein the product positioning model comprises a convolutional neural network;  (Signorelli: Fig. 13; Para [0122]-[0130] (In some embodiments, any or all of the highlighting 1322 a-b and image enhancements 1326 a-e may be updated and/or modified (i) as the user and/or user device 1302 move, (ii) as time passes (e.g., the interface 1320 may change based on time windows and/or triggers), and/or (iii) based on information received from other devices (such as the merchant device 106, sensor devices 108 a-c, and/or controller device 110 of FIG. 1). In some embodiments, any or all of the highlighting 1322 a-b and the image enhancements 1326 a-e may be defined and/or implemented based on (i) the location of the user and/or user device 1302, (ii) characteristics of the user and/or user device 1302 (e.g., user preferences, demographics, etc.), and/or (iii) image artifacts identified in the image (e.g., brand logos, store names, etc. —as described herein)); Para [0160] (Networks may be or include a plurality of interconnected network devices. In some embodiments, networks may be hard-wired, wireless, virtual, neural, and/or any other configuration of type that is or becomes known)) 
predicting an image area containing the product in the image using the trained product positioning model; and (Signorelli: Fig. 13; Para [0122]-[0130] (Turning now to FIG. 13, for example, a perspective diagram of an example system 1300 according to some embodiments is shown. In some embodiments, the system 1300 may comprise user device 1302 having a display device 1316 that outputs an interface 1320. The interface 1320 may, for example, comprise output from an ARR application that is programmed to enhance real-world images with augmented and/or supplemental content (e.g., highlighting 1322 a-b and/or image enhancements 1326 a-e). As depicted, for example, the interface 1320 (via the display device 1316) displays an image of a retail product (or other product, such as a pharmacy, storage area, and/or warehouse) display comprising a plurality of units of product 1360 a-d stored on a plurality of shelves 1370 a-d.  In some embodiments, the interface 1320 may comprise other and/or additional enhancements to the real-time and/or real-world image output by the display device 1316. According to 
in response to determining that a distance from the predicted image area containing the product to the area of an object physically associated with sample products falls within a predetermined range, determining the predicted image area as a production location area; (Signorelli: Fig. 13; Para [0122]-[0130] (Turning now to FIG. 13, for example, a perspective diagram of an example system 1300 according to some embodiments is shown. In some embodiments, the system 1300 may comprise user device 1302 having a display device 1316 that outputs an interface 1320. The interface 1320 may, for example, comprise output from an ARR application that is programmed to enhance real-world images with augmented and/or supplemental content (e.g., highlighting 1322 a-b and/or image enhancements 
This known technique is applicable to the method of Argue/Matsuura/Campbell as they share characteristics and capabilities, namely, they are directed to identifying products in augmented reality. 
One of ordinary skill in the art would have recognized that applying the known technique of Signorelli would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Signorelli to the teachings of Argue/Matsuura/Campbell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sample image features into similar methods.  Further, applying the constructing one or more sample images, wherein each of the one or more sample images comprises a first label corresponding to an area of a sample product in the one or more sample images and a second label corresponding to an area of an object physically associated with the sample product in the one or more sample images; training a product positioning model using the one or more sample images, wherein the product positioning model comprises a convolutional neural network; Argue/Matsuura/Campbell would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow enhancements to real-time and/or real-world image output by a display device. (Signorelli: Para [0125]).
Examiner Note: The recited “in response to determining that a distance from the predicted image area containing the product to the area of an object physically associated with sample products falls within a predetermined range, determining the predicted image area as a production location area [emphasis added]” step does not move to distinguish the claimed invention from the cited art.  Specifically, this “in response to” limitation represents a conditional limitation not necessarily performed.  Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied — regardless of whether or not other limitations are conditionally invocable under certain other hypothetical scenarios. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C].

As per claim 2, Argue/Matsuura/Campbell/Signorelli teach wherein the plurality of moving objects further comprises a customer of the product. (Argue: Para [0064] (The processing device 236 can include a movement module 288. The movement module 288 can receive the acceleration signal from the head mountable unit 14 corresponding to movement of the consumer about the retail store. The accelerometer 60 can electrically communicate the acceleration signal containing acceleration data to the processor 40 and the processor 40 can control the transmitter 48 to transmit the acceleration signal to the commerce server 212 through the network 16. Other aspects of movement can be sensed and communicated to the processing device 236, such as velocity. In some embodiments, the position data generated by the position sensor 56 can be processed to determine the consumer's movement. The transmission of product promotions to the head mountable unit 14 can be held until the movement 


As per claim 4, Argue/Matsuura/Campbell/Signorelli teach wherein performing the query comprises: 
predicting a product location area of the product in the image based on a pre-trained product positioning model; (Argue: Para [0020] (The head mountable unit can transmit data corresponding to the position of the consumer within a retail store, the direction the customer is facing, and a video signal of the field of view of the consumer. This data, in conjunction with data related to the floor plan of the retail store and the locations of products within the retail store can be processed and analyzed by the commerce server to select appropriate product promotions.); Para [0045] (The product database 230 can include memory containing the identities of a plurality of products. The plurality of products can be the products offered for sale in a retail store associated with the commerce server 212. The product database 230 can also contain a floor plan of the retail store, including the location of each of the plurality of products within the retail store.); Para [0053] (The correlation module 246 can also correlate the specific product with product promotions based on the location of products within the retail store. In some embodiments of the present disclosure, if the consumer is viewing a beverage offered for sale, the correlation module 246 can correlate the beverage with a coupon for a food product disposed on the same shelf and adjacent to the beverage.))
extracting, from the image area, an image feature corresponding to basic product information; (Argue: Para [0045]-[0046] (The product database 230 can include memory containing the identities of a plurality of products. The plurality of products can be the products offered for sale in a retail store associated with the commerce server 212. The product database 230 can also contain a floor plan of the retail store, including the location of each of the plurality of products within the retail store. The data in the promotion database 232 can be organized based on one or more tables that may utilize one or more algorithms and/or indexes. The promotion database 232 can include memory containing product promotions associated with one or more of the plurality of products.); Para [0051]]--[0052] (The product database 230 can also include image data associated with each of the plurality of products in the retail 
performing similarity comparison between the image feature and a sample product image feature to obtain the basic product information; and (Argue: Para [0051]-[0052] (The product database 230 can also include image data associated with each of the plurality of products in the retail store and the video processing module 244 can implement known video recognition/analysis techniques and algorithms to identify a product in the shown in the video signal received from the head mountable unit. This feature of some embodiments of the present disclosure can refine the identification of the product being considered for purchase by the customer. The processing device 36 can also include a correlation module 246 operable to correlate each of the one or more products identified by the identification module 238 with at least one product promotion in the promotion database 232. The correlation module 246 can correlate a specific product that has been identified to one or more specific product promotions contained in the promotion database 232. For example, if the consumer is viewing a beverage offered for sale, the correlation module 246 can correlate the beverage with a coupon for that beverage.); Para [0045]-[0046])
performing a query to obtain the product information based on the basic product information. (Argue: Para [0051]-[0052] (The product database 230 can also include image data associated with each of the plurality of products in the retail store and the video processing module 244 can implement known video recognition/analysis techniques and algorithms to identify a product in the shown in the video signal received from the head mountable unit. This feature of some embodiments of the present disclosure can refine the identification of the product being considered for purchase by the customer. The processing 

As per claim 5, Argue/Matsuura/Campbell/Signorelli teach wherein the image comprises at least two pieces of image data corresponding to at least two products. (Argue: Para [0025]-[0027] (The head mount unit 14 can include one or more cameras 42. Each camera 42 can be configured to generate a video signal. Each camera 42 can be operable to capture single images and/or video and to generate a video signal based thereon. The video signal may be representative of the field of view of the consumer wearing the head mountable unit 14.); Para [0050]-[0051] (The identification module 238 can further narrow the set of possible products to identified product(s) based on the proximity of products to the head mountable unit 14. Proximate products can be products immediately in front of the consumer or, products within the field of view of the consumer.); Para [0057]; Fig. 4B)

As per claim 6, Argue/Matsuura/Campbell/Signorelli teach wherein the basic product information of the same product is determined based on a quantity of times that a same basic product information shows in different images. (Argue: Para [0051] (In some embodiments, the identification module 238 can receive signals corresponding to additional data from the head mountable unit 14. For example, the identification module 238 can receive a video signal from the camera 42 of the head mountable unit 14. The processing device 236 can also include a video processing module 244 operable 

As per claim 7, Argue/Matsuura/Campbell/Signorelli teach wherein the image area is predicted based on the trained product positioning model after sending the notification (Argue: Para [0020] (The head mountable unit can transmit data corresponding to the position of the consumer within a retail store, the direction the customer is facing, and a video signal of the field of view of the consumer. This data, in conjunction with data related to the floor plan of the retail store and the locations of products within the retail store can be processed and analyzed by the commerce server to select appropriate product promotions.); Para [0045] (The product database 230 can include memory containing the identities of a plurality of products. The plurality of products can be the products offered for sale in a retail store associated with the commerce server 212. The product database 230 can also contain a floor plan of the retail store, including the location of each of the plurality of products within the retail store.); Para [0053] (The correlation module 246 can also correlate the specific product with product promotions based on the location of products within the retail store. In some embodiments of the present disclosure, if the 

As per claim 8, Argue/Matsuura/Campbell/Signorelli teach wherein image data of a same product in an image is determined based on a product location predicted in each frame of the image. (Argue: Para [0020] (The head mountable unit can transmit data corresponding to the position of the consumer within a retail store, the direction the customer is facing, and a video signal of the field of view of the consumer. This data, in conjunction with data related to the floor plan of the retail store and the locations of products within the retail store can be processed and analyzed by the commerce server to select appropriate product promotions.); Para [0045]-[0046] (The product database 230 can include memory containing the identities of a plurality of products. The plurality of products can be the products offered for sale in a retail store associated with the commerce server 212. The product database 230 can also contain a floor plan of the retail store, including the location of each of the plurality of products within the retail store. The data in the promotion database 232 can be organized based on one or more tables that may utilize one or more algorithms and/or indexes. The promotion database 232 can include memory containing product promotions associated with one or more of the plurality of products.); Para [0051]-[0052] (In some embodiments, the identification module 238 can receive signals corresponding to additional data from the head mountable unit 14. For example, the identification module 238 can receive a video signal from the camera 42 of the head mountable unit 14. The processing device 236 can also include a video processing module 244 operable to analyze the video signal received from the head mountable unit 14. The product database 230 can also include image data associated with each of the plurality of products in the retail store and the video processing module 244 can implement known video recognition/analysis techniques and algorithms to identify a product in the shown in the video signal received from the head mountable unit. This feature of some embodiments of the present disclosure can refine the identification of the product being considered for purchase by the customer.)); Para [0025]-[0027] (The head mount unit 14 can include one or more cameras 42. Each camera 42 can be configured to generate a video signal. Each camera 42 can be operable to capture single images and/or video and to generate a video signal based thereon. Processing of the one or more, forward-facing video signals can 

As per claims 9, 10, and 12-16, these claims are substantially similar to claims 1, 2, and 4-8, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claims 17, 18, and 20-24, these claims are substantially similar to claims 1, 2, and 4-8, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wissner-Gross (US PGP 2014/0006152) – providing a proximity triggered response in a video display.
Argue (US PGP 2014/0214601) -- consumer's hand is detectable placing an item in the shopping container 302
Siann (US Pat No 9,282,297) -- power saving video camera

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778.  The examiner can normally be reached on Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625